DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.  Claim 21 is newly presented.  Claims 1, 11-12, 14 and 21 are examined. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Ms. Jeong Hyun Ju on 04/09/2021 for claim 11 and on 04/12/2021 for claim 1.
The claims  have been amended as follows:
In claim 1, l, 14 “toward the transition piece” has been changed to - -  of the transition piece --.

Claim 11.	The combustor according to claim 1, wherein the first elastic support comprises:
a first elastic arch having a convexly curved outer surface facing the second elastic support, and
a sealing protrusion protruding in the axial direction from the convexly curved outer surface of the first elastic support toward the convexly curved outer surface of the second elastic support; and
wherein the second elastic support comprises:
a second elastic arch having a convexly curved outer surface facing the first elastic support, and
,
wherein the first elastic support and the second elastic support are D-shaped.

Allowable Subject Matter
6.	Claims 1, 11-12, 14 and 21 are allowed.
Conclusion                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741       

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741